 


110 HR 2562 IH: To amend the Indian Gaming Regulatory Act to limit casino expansion.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2562 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Mr. Dent introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Indian Gaming Regulatory Act to limit casino expansion. 
 
 
1.Limitation on Indian land eligible for gaming
(a)Short titleThis section may be cited as the Limitation of Tribal Gambling to Existing Tribal Lands Act of 2007.
(b)Repeal of certain exceptionsSection 20(b)(1) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)) is amended—
(1)by striking subparagraph (B);
(2)in subparagraph (A) by striking ; or and inserting a period; and 
(3)by striking Subsection (a) of this section and all that follows through (A) the Secretary and inserting Subsection (a) of this section will not apply when the Secretary.
(c)Approval of State legislatureSection 20(b)(1)(A) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(A)) is amended by striking only if the Governor and inserting only if the Governor and the legislature. 
(d)ApplicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act. Such amendments shall not apply to lands regulated, on the date of the enactment of this Act, by a valid Tribal-State compact that was entered into under the Indian Gaming Regulatory Act before the date of the enactment of this Act. 
 
